Order entered September 13, 2018




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-18-00498-CR

                        BRADRICK JERMAINE COLLINS, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the County Criminal Court No. 5
                                    Dallas County, Texas
                           Trial Court Cause No. MA17-18552-F

                                              ORDER
       We REINSTATE this appeal.

       On June 28, 2018, the Clerk of the Court notified appellant that the reporter’s record had

not been filed and directed him to provide the Court, within ten days, with written verification

showing he had paid or arranged to pay the reporter’s fee or else with written documentation

showing he had been found to be entitled to proceed without payment of costs. On July 2, 2018,

appellant filed with the Court a statement of inability to afford payment of court costs. On July

16, 2018, the Court abated this appeal so that the trial court could make findings regarding

whether appellant was indigent and whether he was entitled to a free record. The Court renewed

the abatement order on August 28, 2018. On September 11, 2018, a supplemental clerk’s record

was filed containing the trial court’s findings of fact.
       We ADOPT the trial court’s findings that (1) appellant is not indigent, (2) he is not

entitled to proceed without payment of costs, and (3) he is not entitled to have a reporter’s record

furnished without charge.

       We ORDER appellant to file, within FOURTEEN DAYS of the date of this order,

written verification that he has paid the reporter’s fee, or has made satisfactory arrangements

with the reporter to pay the fee. See TEX. R. APP. P. 35.3(b)(3). The reporter’s record shall be

due on or before FORTY-FIVE DAYS from the date of this order.

       Before the Court is appellant’s September 7, 2018 “motion to supplement the reporter’s

record by transferring the reporter’s record from the trial court.” Although styled as a motion

regarding the reporter’s record, the body of the motion requests supplementation of the clerk’s

record with a document styled “Defendant’s Brief in Support of his Motion to Arrest Judgment”

that appellant asserts was filed on April 12, 2018. We GRANT appellant’s motion to the

following extent.

       We ORDER the trial court clerk to file, within THIRTY DAYS of the date of this order,

a supplemental clerk’s record containing “Defendant’s Brief in Support of his Motion to Arrest

Judgment.” The trial court clerk shall not be required to file the supplemental record until

appellant has paid the clerk’s fee for preparation of the supplemental clerk’s record or has made

satisfactory arrangements to pay the fee. In the event appellant fails to pay the clerk’s fee or else

make satisfactory arrangements to pay the clerk’s fee, the trial court clerk is ORDERED to,

within THIRTY DAYS, file with the Court a letter stating appellant’s failure to pay the fee or

arrange to pay the fee as required.

       We DIRECT the Clerk of the Court to transmit a copy of this order, by electronic

transmission, to the Honorable Lisa Green, Presiding Judge, County Criminal Court No. 5; court




                                                –2–
reporter Janessa Thornell; John F. Warren, Dallas County Clerk; Lori Ordiway, Assistant District

Attorney; and Bradrick Jermaine Collins, pro se.




                                                    /s/    LANA MYERS
                                                           JUSTICE




                                              –3–